Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    	The election with traverse filed November 11, 2021, is acknowledged and has been entered.  Applicant has elected the species of CAR comprising the sequence of SEQ ID NO:356.  This CAR comprises the sequences of claim 44 part (4) and claim 44 part (7) and SEQ ID Nos: 129 and 132 of claim 45.

2. 	Claims 44-70 are pending.

3. 	Claims 64-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim. 

4.	Claims 44-63 are under examination.

Election/Restrictions
5.	Applicant's traversal of the species requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
In the response, Applicant traverses the requirement and argues that “the presently claimed nucleic acids all encode CARs sharing the same unifying, novel and non-obvious feature—“an extracellular antigen binding domain comprising a first anti-BCMA binding moiety and a second BCMA binding moiety, wherein each of the first and the second anti-BCMA binding moieties is a VHH domain.”
In response, this argument is not found persuasive as the claims further recite different VHH comprising different amino acid sequences.  The claims are not generic claims broadly claiming an extracellular antigen binding domain comprising a first anti-BCMA binding moiety and a second BCMA binding moiety, wherein each of the first and the second anti-BCMA binding moieties is a VHH domain, such that whether such generic constructs are novel and non-obvious is not being determined here.
Therefore, the requirement is still deemed proper and is made FINAL.
 
Information Disclosure Statement
6.	The references cited in the information disclosure statements have been considered. 
Claim Objections
7.	Claim 57 is objected to for reciting “Ligands of CD83”.  It appears this should read “ligands of CD83”.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 47 depends from clam 44 and recites that the two BCMA binding moieties bind the same epitope or different epitopes on BCMA.  As the molecules of claim 44 necessarily bind the same epitope or different epitopes on BCMA, claim 47 fails to further limit claim 44.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Improper Markush Grouping
9.	Claims 44-63 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: 
Here the claims recite a Markush grouping of nucleic acids encoding CARs comprising BCMA binding domains and each CAR comprises 2 VHH binding domains.   As evidenced by Muyldermans (ARB, 82:17.1-17.23, 2013), the structural attributes of camelid single chain VHH antibodies comprise a three-dimensional structure, which fully comprises three “complementarity-determining regions” (CDRs) involved in antigen binding. Accordingly, the substantial structural feature of a VHH antibody is the three CDRs of the antibody which determine much of antibody's antigen-binding specificity.  Consequently, every CAR with different sets of VHH antibodies with different CDR sequences has a different substantial structural feature.  Therefore, because the Markush Groups in claim 44, 45 and 63 each recite CARs with different combinations of single domain VHH antibodies with different CDRs which differ in amino acid sequence and the CARs otherwise do not appear to contain any substantial structural feature, it is submitted that the members of the Markush groupings do not share a substantial structural feature as required.  For example, SEQ ID NO:128 and SEQ ID NO:129 share 53.5% identity with very different CDRs (see alignment).


    PNG
    media_image1.png
    839
    862
    media_image1.png
    Greyscale


Therefore, CARs comprising different VHHs do not share a substantial feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) 


Conclusion
10.         No claims are allowed.    

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 2, 2022